PER CURIAM.
Dana Johnson seeks a belated appeal of the order rendered on or about June 27, 2003, denying Johnson’s motion for post-conviction relief in Duval County Circuit Court case number 16-1988-CF-13729-AXXX-MA. In light of the special master’s findings that Johnson did timely request that his attorney file a notice of appeal and that the order denying the motion failed to apprise Johnson of his right to appeal as required by Florida Rule of Criminal Procedure 3.850(g), Johnson’s petition is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
ERVIN, BARFIELD and POLSTON, JJ., concur.